       Case: 5:19-cv-02667-JRA Doc #: 38 Filed: 01/27/21 1 of 7. PageID #: 994




                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


STEVEN A. ARMATAS,                                  )        CASE NO.: 5:19CV2667
                                                    )
                                                    )
           Plaintiff,                               )        JUDGE JOHN ADAMS
                                                    )
                                                    )
                                                    )
SCOTT MICHAEL HAWS,                                 )        MEMORANDUM OF OPINION AND
et al.,                                             )        ORDER
                                                    )
           Defendants.                              )        (Resolves Docs. 17, 20, and 25)
                                                    )


        This matter comes before the Court on objections filed by Plaintiff Steven Armatas to two

Reports and Recommendations (“R&Rs”) of the Magistrate Judge. The Court now resolves the

objections, conducting a de novo review of those portions of a magistrate judge’s R&R to which

specific objections were made. 28 U.S.C. § 636(b)(1)(C).

        As no one has raised objections to the factual basis set forth in the two R&Rs, the Court

only briefly restates that basis. This case arises from a zoning ordinance that limits the height of

hedges to eight feet within Plain Township. At its core, this case, and five others similar to it1,

revolves around Armatas’ contention that the ordinance was first misinterpreted and then amended


1 Armatas contends that not all of these other lawsuits are really “lawsuits.” He asserts that he invoked writs of
mandamus to attempt to reduce the litigation burden. Regardless of the terminology chosen, there are at least five
other court matters that were filed that in some manner relate to this zoning ordinance.
                                                        1
      Case: 5:19-cv-02667-JRA Doc #: 38 Filed: 01/27/21 2 of 7. PageID #: 995




to preclude his success in having evergreen trees on his neighbor’s property removed. More

specifically, Armatas contends that he first approached Defendant Thomas Ferrara, the Plain

Township Zoning Director. Ferrara, it appears, did not believe that a row of evergreen trees fell

within the hedge ordinance and declined to take any action. When questioned, Ferrara informed

Armatas that there was no appeal available to challenge Ferrara’s decision to take no action.

Later, Armatas directly contacted Plain Township Board of Trustees member Scott Haws. Haws

reached the same conclusion as Ferrara and provided the same opinion that no avenue to appeal

existed.

       On October 14, 2016, Armatas sought a writ of mandamus seeking to compel enforcement

of the hedge ordinance in the manner in which he had interpreted it. Ohio Fifth District Court of

Appeals dismissed the petition for a writ finding that Armatas had an adequate legal remedy via

the administrative appeal process. On June 13, 2017, Armatas filed a claim for fraud against Haws

and Ferrara. Armatas claimed that Haws and Ferrara gave him false information regarding his

administrative appellate rights.

       On or about September 19, 2017, the trial court dismissed the action on motion
       pursuant to Ohio Civ. R. 12(B)(6) and, on or about April 9, 2018, the court of
       appeals affirmed, stating in part, that “‘[e]ven assuming, arguendo, that [Plain
       Township] officials Ferrara and/or Haws, maliciously or in bad faith, misinformed
       appellant that he had no avenue of appeal through Plain Township, such statements
       constituted erroneous statements of law, upon which appellant was not entitled to
       rely[.]’” Doc. 1, p. 9, ¶ 36 (quoting from court of appeals’ decision) (alterations
       and emphasis added in complaint); Doc. 10-7 (trial court judgment entry granting
       motion to dismiss).

Doc. 35 at 6.

       During the pendency of the above state court case, Haws proposed an amendment to the

hedge ordinance.    In effect, the amendment would preclude the interpretation proposed by


                                               2
      Case: 5:19-cv-02667-JRA Doc #: 38 Filed: 01/27/21 3 of 7. PageID #: 996




Armatas that evergreen trees could qualify as a hedge. Armatas contends that during a public

hearing on the proposed amendment, Ferrara admits that a row of trees could constitute a hedge

under the then-existing ordinance. Armatas also contends that Ferrara can be heard stating the

amendment was brought about to stop the existing litigation filed by Armatas.

       Based upon the above, Armatas filed the instant complaint alleging six causes of action:

       1.     Count I – Fraud: alleges that, on or about September 8, 2016, Zoning
       Director Ferrara made materially false statements regarding “trees and hedges” and
       the Hedge Ordinance to Armatas or thereafter learned that the statements were
       materially false and failed to inform Armatas. Doc. 1, pp. 14-15, ¶¶ 62-69.

       2.      Count II – Violation of Federal Civil Rights: alleges that, in attempting to
       adopt an Amendment to the Hedge Ordinance in the fall of 2017, the Defendants
       did not act to advance a legitimate governmental interest but rather attempted to
       hide their mistakes and harm Armatas. Doc 1, pp. 15-19, ¶¶ 70-85.

       3.      Count III – Civil Conspiracy: alleges that the Board of Trustees’ and
       Ferrara’s interests are aligned and they engaged in a conspiracy to hide that: Ferrara
       never visited Armatas’ property to inspect the property line and what was planted
       there; Ferrara admitted on a videotape that a row of trees could constitute a hedge
       under the Hedge Ordinance; and that one purpose of the proposed Hedge Ordinance
       amendment was to “stop the litigation” filed by Plaintiff against Haws and Ferrara.
       Doc. 1, pp. 19-20, ¶¶ 86-90.

       4.      Count IV – Unconstitutional Passage of Bill of Attainder: alleges that
       Defendants violated the U.S. Constitution (Article I, Sections 9 and 10), which
       prohibits Bills of Attainder, by passing a zoning ordinance amendment that favors
       the property rights of one resident over another, continues to allow damage to
       accrue to Plaintiff’s property, and punishes Plaintiff for filing a lawsuit against two
       of the Defendants,. Doc. 1, pp. 20-22, ¶¶ 91-101.

       5.      Count V – Action for Declaratory Judgment under Ohio’s Declaratory
       Judgment Act: seeks a declaratory judgment “that the amended version of Section
       602.10, which was enacted by Defendants on November 14, 2017, be declared
       invalidly enacted, and/or struck down and declared null and void on the grounds
       (a) the amendment failed to advance a legitimate public interest, and instead was
       passed solely to advance the personal interests of the named Defendants; (b) the
       amendment constitutes an unconstitutional bill of attainder; and (c) the Defendants
       failed to follow the appropriate ratification procedure under Ohio law.” Doc. 1, pp.
       22-25, ¶¶ 102-115.

                                                 3
      Case: 5:19-cv-02667-JRA Doc #: 38 Filed: 01/27/21 4 of 7. PageID #: 997




       6.     Count VI – Punitive Damages: alleges that “Defendants’ actions have no
       foundation in law and are intended solely to harm Plaintiff and promote their own
       personal interests, Defendants’ activities constitute willful and malicious conduct
       against Plaintiff and thus entitle Plaintiff to an award of punitive and exemplary
       damages under Ohio law.” Doc. 1, pp. 25-26, ¶¶ 116-118.

Doc. 35 at 2-3. Defendants moved for judgment on the pleadings on April 20, 2020. Armatas

opposed the motion on May 20, 2020, and Defendants replied on May 29, 2020. On July 12,

2020, Armatas sought leave to amend his complaint. After that motion was fully briefed, on

August 14, 2020, Armatas sought leave to supplement his proposed amended complaint.

       On October 15, 2020, the Magistrate Judge issued her R&R recommending the denial of

both Armatas’ motions seeking to amend his complaint. On January 4, 2021, the Magistrate

Judge issued her R&R recommending that the Court grant Defendants’ motion for judgment on

the pleadings. Armatas timely objected to both R&Rs. The Court now resolves those objections.

       I.      Armatas’ motion and supplemental motion to amend the complaint

       In denying Armatas’ motions, the R&R first noted:

       When a court scheduling order deadline for amending pleadings has passed, a party
       must first show “good cause” under Rule 16(b) for failing to seek leave to amend
       earlier, and the court must evaluate prejudice to the nonmoving party before
       considering whether leave to amend is proper under Rule 15(a). Bare v. Fed.
       Express Corp., 886 F. Supp.2d 600, 605-606 (N.D.Ohio 2012); Leary v. Daeschner,
       349 F.3d 888, 909 (6th Cir. 2003).

Doc. 30 at 2-3. The entirety of Armatas’ objections suffer from the same fatal flaw – they ignore

the standard set forth above.

       Armatas goes on at length to argue that leave should be freely given, but wholly ignores

that he agreed to the deadline set by the Magistrate Judge during the parties’ CMC. Moreover,

Armatas has offered no reason for the delay in seeking amendment. He noted in his opposition


                                               4
       Case: 5:19-cv-02667-JRA Doc #: 38 Filed: 01/27/21 5 of 7. PageID #: 998




to the motion for judgment on the pleadings that he would seek amendment. However, he then

waited nearly 60 days before seeking amendment. It certainly appears that Armatas awaited the

entirety of Defendants’ arguments for judgment on the pleadings before proposing amendments

seeking to avoid such judgment. Such gamesmanship does not meet the “good cause” standard

required to obtain leave after a case management deadline has occurred.

         Moreover, while Armatas provides cases in which deadlines have been extended, he fails

to draw any factual analogy to the instant matter. In short, he has not offered any reasonable

rationale for his failure to meet the case management deadline. Accordingly, the R&R did not err

in recommending the denial of his motions for leave to amend the complaint.

         II.      Defendants’ motion for judgment on the pleadings

         Armatas first challenges the R&R’s conclusion that his first claim for relief should be

dismissed based upon res judicata. In support, Armatas, however does not dispute that the

elements of res judicata have been met. Instead, he seeks to argue that the state court decision

that precludes his first cause of action was erroneous. While Armatas may vehemently disagree

with the decision of the state court of appeals, this Court does not stand in a position to find error

in a state court decision invoking state law. Accordingly, Armatas’ objection to the dismissal of

Count I lacks merit.2

         Armatas next objects to the dismissal of § 1983 claim. In recommending dismissal of this

claim, the R&R noted that Armatas had failed to delineate the right that was violated and the harm

that he suffered.        Armatas has argued at length that he properly identified a Fourteenth



2 Armatas alleges that res judicata cannot apply to those actions taken by Ferrara and Haws after the issuance of the
decision by the state appellate court. However, even if the doctrine did not apply, the law established by the Fifth
District Court of Appeals would apply. As the legal analysis by the Fifth District entirely precludes relief under the
theory espoused by Armatas, judgment on the pleadings remains appropriate.
                                                          5
      Case: 5:19-cv-02667-JRA Doc #: 38 Filed: 01/27/21 6 of 7. PageID #: 999




Amendment substantive due process violation and harm to his property values. However, the

very basis of Armatas claim is faulty. Armatas effectively seeks a determination that the Board

of Trustees was not permitted to amend the hedge ordinance.               Armatas, however, has not

identified any lack of process surrounding the amendment. A full and fair public hearing was

held prior to the adoption of the amendment. Moreover, to the extent that Armatas argues that

there were discussions suggesting that the amendment would alleviate litigation, he advances a

self-defeating argument. Amending the ordinance to clarify its scope to reduce the possibility of

litigation is a legitimate governmental interest.       As such, Armatas failed to plead a substantive

due process violation.

       Armatas has not challenged the dismissal of Count IV, the bill of attainder. However, he

requests that Count III, Count V, and Count VI be dismissed without prejudice as solely state law

claims. However, in his objections, Armatas notes: “Plaintiff further raises no objections to the

federal court dismissal of the Count III-Civil Conspiracy.” Doc. 36 at 18. As the basis for

dismissal of the federal claim, failure to state an actionable claim, applies equally to both a federal

and state civil conspiracy claim, the Court finds no basis to allow Armatas yet another opportunity

to litigate this issue. Accordingly, Count III will be dismissed with prejudice.

       Finally, Count VI is labeled Punitive Damages. Punitive damages is not a stand-alone

claim, but instead a remedy. As such, the complaint in Count VI fails to state a claim for relief in

any capacity and must be dismissed.

       III.    Conclusion

       For the reasons stated above, the R&Rs discussed herein are ADOPTED. Armatas’

motions to amend the complaint (Docs. 20 and 25) are DENIED. Defendants’ motion for


                                                    6
     Case: 5:19-cv-02667-JRA Doc #: 38 Filed: 01/27/21 7 of 7. PageID #: 1000




judgment on the pleadings (Doc. 17) is GRANTED. Counts I, II, III, IV, and VI of the complaint

are hereby dismissed with prejudice. The Court declines to exercise jurisdiction over Count V of

the complaint, so it is hereby dismissed without prejudice.

       IT IS SO ORDERED.



Dated: January 27, 2021                                /s/ John R. Adams
                                                     JUDGE JOHN R. ADAMS
                                                     UNITED STATES DISTRICT JUDGE




                                                7
